DETAILED ACTION
1. 	Claims 1-20 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1,3-7 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,4-7 of   US10796402 B2(to Yan et al.)  
  in view of Chang et al., (Hereafter Chang), US 20170118475 A1, April 27, 2017
5.  	 Regarding claim 1 of the current Application claim 1 of  US10796402 B2 to Yan  
 teaches 
Current Application No. : 17018627
US10796402 B2 
 Claim 1: A system comprising: a data processor; and a fisheye image processing system, executable by the data processor, the fisheye image processing system comprising an offline processing stage and an online processing stage, wherein the fisheye image processing system is configured to: receive fisheye image data from at least one fisheye lens camera associated with an autonomous vehicle, the fisheye image data representing at least one fisheye image frame; provided to the online processing stage using the combined image transformations; and provide the combined resulting fisheye image data set as an output for other autonomous vehicle subsystems.  

Claim 1 : A system comprising: a data processor; and a fisheye image processing system, executable by the data processor, the fisheye image processing system being configured to: receive fisheye image data from at least one fisheye lens camera associated with an autonomous vehicle, the fisheye image data representing at least one fisheye image frame; partition the fisheye image frame into a plurality of image portions representing portions of the fisheye image frame; warp each of the plurality of image portions to map an arc of a camera projected view into a line corresponding to a mapped target view, the mapped target view being generally orthogonal to a line between a camera center and a center of the arc of the camera projected view; combine the plurality of warped image portions to form a combined resulting fisheye image data set representing recovered or distortion-reduced fisheye image data corresponding to the fisheye image frame; generate auto-calibration data representing a correspondence between pixels in the at least one fisheye image frame and corresponding pixels in the combined resulting fisheye image data set; and provide the combined resulting fisheye image data set as an output for other autonomous vehicle subsystems.

Claim 3
Claim 1
Claim 4
Claim 7
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6


However, it is noted that Yan  does not specifically teach “use the offline processing stage to pre-process the fisheye image data”
On the other hand Chang  teaches use the offline processing stage to pre-process the fisheye image data ([0084], [0096], specifically Chang teaches  the image processing algorithms for 360-degree videos are performed offline, wherein the image includes image taken by fisheye lens). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of processing fisheye images offline taught by Chang into Yan
The suggestion/motivation for doing so would have been to minimize the cost of powerful and expensive  hardware for raw image capturing (see [0096])

6	Claim 8  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1   US10796402 B2(to Yan et al.)  in view of , MINGXIAO  et al., CN 201892936, published on July 6, 2011. 
	Regarding claim 8 Yan does not specifically teach the limitation claim 8.  
On the other hand  ” MINGXIAO teaches reduce redundant computation time for each image, so that the system reaches a real-time performance of 50Hz per image (Abstract, The video conversion device has the beneficial effects that LVDS digital signals with 60Hz screen refresh rate can be well converted into 50Hz video graphics array (VGA) signals and requirements on image quality and real-time performance can be satisfied). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of  converting digital signals with 60Hz screen refresh rate to  into 50Hz taught by MINGXIAO into Yan
The suggestion/motivation for doing so would have been to improve real-time performance without losing the quality of an image.
Allowable Subject Matter
7. 	Claims 9-20 are allowed  
8.	Regarding independent claims 1 and 15 no prior art is found to anticipate or render the flowing limitation obvious “processing the combined resulting fisheye image data set to produce a second transformation; generating auto-calibration data representing a combination of the first transformation and the second transformation; providing the auto-calibration data to an online processing stage of an imaging processing module; providing raw fisheye image data from the at least one fisheye lens camera associated with an autonomous vehicle to the online processing stage; partitioning, by the online processing stage, the raw fisheye image data into a second plurality of image portions representing portions of the fisheye image frame; warping, by the online processing stage, each of the second plurality of image portions to map the arc of the camera projected view into a line corresponding to a mapped target view, the warping comprising taking the auto-calibration data as an input in addition to the second plurality of image portions; producing distortion-reduced fisheye image data; and providing the distortion-reduced fisheye image data to an autonomous vehicle control system for further processing.”

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699